Exhibit 10.1

 
RMB Loan Agreement (Short-term)
 

 
Agreement number: 2010 Nian 6310517131Zi No.002

 
Debtor: Henan Shuncheng Group Coal Coke Co., Ltd.
 
Business License Number: 410522110001012
 
Legal Representative (Person in Charge): Wang Xinshun
 
Place of Domicile: Nan Gongye Road, Tongye Town, Anyang County
 
Post Code: 455141
 
Bank and Account Number: Bank of China, Huo Branch    
 
Phone: 0372-5608958
 
Fax: 0372-5608472
 
Creditor: Anyang Branch, Bank of China (BOC)
 
Legal Representative (Person in Charge): An Zhenhu
 
Place of Domicile: Wenfeng Thoroughfare, Anyang County
 
Post Code: 455000
 
Phone: 0372-2926786
 
Fax: 0372-2926786
 
This Agreement is concluded on the basis of equal consultations between the
Debtor and the Creditor as of release of short-term RMB loans by the Creditor to
the Debtor.
 
Article 1 Amount of the Loan
 
Amount of the loan: (Written in uppercase letters) TWENTY MILLION YUAN ONLY
 
                                  (Written in lowercase letters) RMB
20,000,000.00
 
 
 

--------------------------------------------------------------------------------

 
 
Article 2 Term of the Loan
 
Term of the loan: 12 months (July 20, 2010 to July 20, 2011) commencing from
actual loan withdrawal date or the first actual withdrawal date in case of
phased withdrawals.
 
The Debtor shall withdraw money strictly following the specified withdrawal
time. Where the actual withdrawal date is later than the specified one, the
Debtor shall still repay the money in accordance with the set repayment time
herein.
 
Article 3 Use of the Loan
 
Use of the loan: working capital loan
 
The Debtor shall not change the usage of the loan without the written consent of
the Creditor, including, but not limited to investing in real estate, stocks,
stock rights and other securities, prohibited projects by laws, regulations,
supervision rules or state policies and legally unauthorized projects, and other
projects and usages brooking no involvement of bank loans.
 
Article 4 Interest Rate of the Loan and Interest Settlement
 
1.
Interest Rate of the Loan

 
The interest rate shall be determined by the (1) method below:
 

 
(1)
Fixed Interest Rate

 
The annual interest rate is 5.841% and the rate shall remain the same within the
validity period of the Agreement.
 

 
(2)
Floating Interest Rate

 
The adjustment cycle of interest rate shall be / months.
 
The interest rate shall be adjusted per / months from the actual withdrawal date
(or the first actual withdrawal date of phased withdrawal). Adjustment date is
the same as the corresponding date of actual withdrawal date in one month. In
case that there is no adjustment date corresponding to actual withdrawal date,
then the new applicable interest shall be in effect from the last date of such
month.
 

 
A.
The interest rate of first installment of each withdrawal will be raised /
%reduced  / % on the basis of benchmark interest rate of / loan issued by
People’s Bank of China (the “PBOC”);

 
B.
After one floating cycle, the interest rate will be raised / reduced % on the
basis of benchmark interest rate of similar loans issued by PBOC and serve as
the applicable interest rate for next floating cycle.

 
 
 

--------------------------------------------------------------------------------

 

2.
Interest Calculation

 
Interest shall be accrued from the actual withdrawal date on the basis of actual
amount of withdrawal and days actually lapsed.
 
Formula of interest calculation: interest = principal ×days actually lapsed ×
daily interest rate
 
Calculation for daily interest rate is based on 360 days per year.
 
Conversion formula: daily interest rate = annual interest rate / 360.
 
3.
Interest Settlement Method

 
The Debtor shall follow the (1) method below:
 
(1)
On a quarterly basis: Interest shall be settled on 20th of the last month of
each quarter and paid on 21st.

 
(2)
On a monthly basis: Interest shall be settled on 20th of each month and paid on
21st.

 
If principal payment of the last installment is not on the date of interest
payment, then the Debtor shall pay off all the payable interest on the date on
which the principal payment of last installment shall be effected.
 
4.
Default Interest

 
(1)
In case that the Debtor fails to repay the loan according to the specified term,
the overdue part shall be charged interest at the overdue default interest rate
from the overdue date up till the pay-off of principal and interest.

 
(2)
If the Debtor fails to use the loan in accordance with the prescribed usage, the
diverted part shall be charged interest based on the default interest rate of
loan diversion from the date of diversion to the pay-off of principal and
interest.

 

 
(3)
The overdue and diverted loan will be charged interest according to the default
interest rate applicable to diverted loan.

 
(4)
Interest, which the Debtor fails to pay on time, shall follow the method of
interest settlement in Article 4.3. Compound interest shall be charged at the
prescribed loan interest rate in Article 4.1 within the loan period and at the
default interest rate herein when the loan is overdue.

 
(5)
The compound interest and default interest shall be calculated in accordance
with the adjustment of the loan interest rate specified herein. New calculation
shall be made from the date of adjustment.

 
 
 

--------------------------------------------------------------------------------

 


 
(6)
Default Interest Rate

 
A.
Within the term of loan, the default interest rate for overdue loan shall be the
loan interest rate as agreed in the Article 4.1 hereof plus 50% thereof. The
default interest rate for the diverted loan shall be the loan interest rate as
agreed in the item one of this Article hereof plus 100% thereof.



B.
As of the expiration date of the borrowing period, the default interest rate of
the fixed rate loan will be changed to floating interest rate, and the floating
period is 12 months. The readjustment date shall be the corresponding date in
the readjustment month when the borrowing time limit expires, if there is no
such corresponding date in the readjustment month, the readjustment date shall
be the last date in the readjustment month.



Within the initial floating period, the default interest rate for overdue loan
shall be the loan interest rate as agreed in the Article 4.1 hereof plus 50%
thereof. The default interest rate for the misappropriated loan shall be the
loan interest rate as agreed in the Article 4.1 hereof plus 100% thereof.


Upon expiration of each floating period, the benchmark loan interest rate in the
same grade issued by the People’s Bank on the readjustment date, broke surface
10%, which shall be the benchmark interest rate applicable to the next floating
period, and the default interest rate for overdue loan shall be such benchmark
interest rate plus 50% thereof; the default rate for misappropriated loan shall
be such benchmark interest rate plus 100% thereof.


C.
 After the expiration of the borrowing time limit, the interest for floating
interest loan still floats in accordance with the floating period and methods as
agreed in this Article 4.1 hereof. The default interest for overdue loan shall
be such floating interest plus _/_% thereof; the default interest for diverted
loan shall be such floating interest plus _/_% thereof..

 
Article 5 Conditions of Withdrawal
 
The withdrawal by the Debtor shall be subject to fulfillment of the following
conditions:
 
1.
This Agreement and its annexes have come into effect;

 
2.
The Debtor has provided guarantee at the request of the Creditor, the guarantee
Agreement has taken effect and related legal approval, registration or
documentation procedures are completed;

 
 
 

--------------------------------------------------------------------------------

 

3.
The Debtor has reserved and concluded documents for the Creditor pertaining to
the fulfillment of the Agreement, receipts, seal impression, roster, signature
samples and filled relevant documents;

 
4.
The Debtor has opened necessary account for the performance of the Agreement at
the request of the Creditor;

 
5.
The Debtor has submitted written application and documentary evidence pertinent
to the usage of the loan to the Creditor and has gone through relevant
withdrawal procedures three banking day ahead of the withdrawal time;

 
6.
The Debtor has submitted to the Creditor the Resolution and the Authorization
which the Board or other company authorities have agreed to sign for the
execution hereof.

 
7.
Other conditions of withdrawal stipulated by law or agreed upon by both parties.

 
In case that the above-mentioned conditions are not fulfilled, the Creditor is
entitled to refuse the Debtor’s withdrawal application, unless otherwise agreed
by the Creditor.
 
Article 6 Payment Methods of Loan Fund
 
1.
In accordance with the Interim Measures for the Administration of liquidity
loans of China Banking Regulatory Commission and the requirements of the
Creditor, if the Debtor is required to entrust the Creditor to pay the loan
under this Agreement, then the Debtor shall do so.



While the Creditor is trusted to pay the loan refers to that the Creditor,
according to the Debtor’s application for drawing and payment order, pays the
loan fund to Debtor’s counter party who complies with the agreed fund use
purpose under this Agreement.


In case the Creditor is entrusted to pay loan, the Debtor shall specify its
payment order in its withdrawal application (including such necessary payment
information such as name of the counter party who receives such loan, the bank
account of the counter party, and payment amount etc ), and the Debtor shall
also submit such relevant transaction materials as the supportive documents for
the fund use purpose to the Creditor for reviewing, after examined and approved
by the Creditor, the loan will be paid to the counter party of the Debtor
through Debtor’s bank account.  Where the relevant payment order or the
transactional materials provided by the Debtor is not true, accurate or complete
which incurs the failure of the Creditor to finish the trusted payment
liabilities in a timely fashion, the Creditor shall not take any
responsibilities, in addition, such shall not affect any already incurred
responsibility for repayment obligations of the Debtor under this
Agreement.  The Creditor, according to the Debtor’s withdrawal application and
payment order, and the payment instrument as required by the Creditor, pays the
amount to the bank account of the Debtor’s counter party.
 
 
 

--------------------------------------------------------------------------------

 

If the Creditor, upon examination, finds that such transaction materials as the
supportive documents for the fund use purpose of the loan provided by the Debtor
does not comply with this Agreement or exist defects, the Creditor has the right
to require the Debtor to provide supplements, replacement or explanations or
re-submit the relevant materials.  The Creditor has the right to refuse to grant
and pay the relevant amount before the Debtor submits the qualified relevant
transaction materials as required by the Creditor.


In case the opening bank of the counter party returns the loan, therefore, the
Creditor fails to pay the loan to the Debtor’s counter party in a timely fashion
according to the Debtor’s payment order, under such circumstance, the Creditor
does not take any responsibilities, and such shall not affect any already
incurred repayment obligations of the Debtor. The Debtor hereby authorizes the
Creditor to freeze the amount returned by the opening bank of the counter party,
under such circumstance, the Debtor shall provide the payment order and such
transaction materials as the relevant supportive documents for loan use purpose
for the Creditor’s review again, after the examination and approval of the
Creditor, the loan will be paid to the Debtor’s counter party through the
Debtor’s bank account.


The Debtor shall not breach the above mentioned agreements, and shall not evade
the method for trusting the Creditor to pay the loan by splitting the loan into
pieces.


2.
In addition to the method for trusting the Creditor to pay the loan as agreed in
the above, unless otherwise specified by both parties, the payment method for
the other loan funds is:



The Debtor makes the payment by itself: namely, after the Creditor pays the loan
to the Debtor’s bank account according to the Debtor’s withdrawal application,
the Debtor then pays the loan to its counter party complying with the agreed
fund use purpose under this Agreement.  If there are material changes on
Debtor’s outward payment, the Debtor shall initiatively apply to the Creditor
for changing the payment method for the loan to be paid by the Debtor itself to
trusting the Creditor to pay such loan provided that such loan complies with the
requirements for trusting the Creditor to effect payment under this Agreement.


If the Debtor makes the payment by itself, it shall report summaries on the
payment of the loan at regular intervals, and shall also guarantee that the
payment of the loan complies with the agreed fund use purpose.
 
Article 7 Time and Method of Withdrawal
 
1.
The Debtor shall withdraw money in line with the (2) method below:

 

 
(1) 
Withdrawal in a lump sum on /.

 
 
 

--------------------------------------------------------------------------------

 


 
(2) 
Withdrawal all the loan within 30 days from July 15, 2010.

 

 
(3) 
phased withdrawal according to the time below:

 
Time of withdrawal
 
Amount of withdrawal
                 

2.
The Creditor has the right to refuse the Debtor’s application for withdrawing
the loan beyond its specified time.

 
If the Creditor agrees to release the loan, the Creditor has the right to charge
obligation fees according to / standard on the part of the delayed withdrawal;
if the Creditor refuses to release the loan, the Creditor has the right to
charge obligation fees according to / standard.
 
Article 8 Repayment
 
1.
Unless otherwise specified herein, the Debtor shall repay the loan hereunder in
accordance with the (1) repayment plan:

 

 
(1) 
Repay the total loan hereunder at the expiration date of the loan term herein.

 

 
(2) 
Repay the loan hereunder according to the plans below:

 
Time of Repayment
 
Amount of Repayment
           

In case that the Debtor needs to change the above-mentioned repayment plans, the
Debtor should submit written application to the Creditor 10 banking days prior
to the maturity date of the corresponding loan. The amendment of repayment plans
shall be confirmed in written form by both parties.
 
2.
Unless otherwise agreed upon herein, in case that the Debtor delays to pay the
principal and interest concurrently, the Creditor has the right to decide the
priority of principal and interest repayment. In case of phased withdrawal, the
Creditor has the right to decide the repayment priority for the multiple mature
loans and overdue loans hereunder. If several loan Agreements between the Debtor
and the Creditor become mature, the Creditor is entitled to decide the Agreement
fulfillment priority as for each repayment.

 
 
 

--------------------------------------------------------------------------------

 

3.
Unless otherwise specified herein, the Debtor may prepay the loan but shall
inform the Creditor in written form 7 banking days in advance. The amount of
prepayment shall first compensate for the last mature loan and repayment shall
follow the reverse order.

 
The Creditor is entitled to charge a compensation fee equal to 30% of the
prepayment amount.
 
4.
The Debtor shall repay according to the (1) method below:

 
(1)
The Debtor designates the bank account below as the account for purpose of loan
repayment and shall report fund in-and-out information in a timely manner. The
Debtor shall put adequate funds for repayment into the account 3 banking days
before the maturity of principal and interest; the Creditor is entitled to
deduct and transfer the receivables at the maturity date from this account.

 
Repayment Account Name: Henan Shuncheng Group Coal Coke Co., Ltd
 
Account Number:
 

 
(2)
Other repayment methods agreed upon by both parties: /

 
Article 9 Guarantee
 
1.
The types of guarantee of the loan hereunder:

 
The Anyang Xinlei Coal Chemical Group Co., Ltd. will provide a suretyship of
joint and several liability guarantee and enter into corresponding guarantee
Agreement;
 
Wang Xinshun will provide a suretyship of joint and several liability guarantee
and enter into corresponding guarantee Agreement;
 
Wang Xinming will provide a suretyship of joint and several liability guarantee
and enter into corresponding guarantee Agreement;
 
Cheng Junsheng will provide a suretyship of joint and several liability
guarantee and enter into corresponding guarantee Agreement;
 
Henan Shuncheng Group Coal Coke Co., Ltd. will provide asset mortgage guarantee
and enter into corresponding guarantee Agreement.
 
 
 

--------------------------------------------------------------------------------

 

2.
If the Debtor and the Guarantor encounter any incident which the Creditor deem
as hindrance to their capability in fulfilling the Agreement; or the guarantee
Agreement is null and void, rescinded or terminated; or the Debtor and the
Guarantor encounter deterioration of financial status or get involved in
material litigation or arbitration issues, or other factors may affect the
performance capability; or the Guarantor breach the guarantee Agreement or other
Agreements with the Creditor; or security encounters depreciation, damage, loss
and seizure and its guarantee value weakens or loses, the Creditor has the right
to demand and the Debtor is obligated to provide new guarantee or change the
Guarantor in order to guarantee the loan hereunder.

 
Article 10     Representations and Warrants
 
1.
The Debtor has made representations below:

 
(1)
The Debtor has been established duly and exists in good standing with the full
capacity for civil rights and capacity for civil conduct requiring for signing
and performing this Agreement;

 
(2)
Signing and performing the Agreement is grounded in the true intentions of the
Debtor and has been authorized lawfully and effectively according to rules and
regulations or other internal management documents without breaching any binding
agreement, Agreement or legal document of the Debtor. The Debtor has received or
will receive all relevant approval, permission, documentation or registration
necessary for signing and performing the Agreement;

 
(3)
All documents, financial reports, receipts and other materials hereunder
provided by the Debtor to the Creditor are true, complete, accurate and valid;

 
(4)
The trade backgrounds of the business rendered by the Debtor to the Creditor are
true and legal and not used for money laundering or other illegal purposes;

 
(5)
The Debtor has not concealed any events with the potential of affecting the
financial status and performance ability of the Debtor and the Guarantor;

 
(6)
Other issues which the Debtor has stated.

 
2.
The Debtor warrants as below:

 
(1)
The Debtor shall, in accordance with the Creditor’s requirements, provide true,
complete and valid materials to the Creditor in time or at regular intervals,
and report its financial statements (including without limitation annual report,
quarterly report and monthly report) and other relevant materials to the
Creditor; the Debtor shall ensure that it continuously satisfies the following
financial indexes’ requirements : asset-liability ration is lower than 60%,
times interest earned is more than twice, the ratio of cash flow to the
liabilities in the operations is more than 3%, the inventory turnover ration is
more than 150%, sales net profit rate is more than 1%, the sales growth rate is
more than 10%;

 
 
 

--------------------------------------------------------------------------------

 

(2)
If the Debtor has signed or will sign counter-guarantee agreement or similar
agreement on the guarantee obligations with the Guarantor hereof, the agreement
shall not harm any right of the Creditor hereunder;

 
(3)
The Debtor shall assist the Creditor on the management of the payment of the
loan, on the on site investigation and voucher examination, in addition, the
Debtor shall accept the Creditor’s credit check and supervision and give enough
assistance and cooperation;

 
(4)
The Creditor has the right to recall the loan ahead of schedule according to the
conditions of the funds return of the Debtor;

 
(5)
The Creditor’s prior consent shall be obtained in case such material matters
occur as investment, debt financing increased in fact, merger, split or share
transfer etc;

 
(6)
In case of the occurrence of events with possible effects on the financial
status and performance capability of the Debtor and the Guarantor, including but
not limited to any form of separation, merger, association, joint venture with
foreign partners, cooperation, Agreement management, restructuring, reform,
planning IPO and other changes of management modes, reduction in registered
capital, transfer of major assets or equities, undertaking major liabilities,
setting new liabilities on collaterals, security seizure, dissolution, repeal
and being filed for bankruptcy, or involvement into major litigation or
arbitration cases, or encountering operation difficulties or deterioration of
financial status, or breach of other Agreements by the Debtor, the Debtor shall
promptly inform the Creditor. If the Debtor takes any of the above-mentioned
actions which may exert negative impacts on the payment capacity of the Debtor,
the Debtor shall obtain consent from the Creditor in advance;

 
(7)
The loan from the Creditor to the Debtor will precede loan from the Debtor’s
shareholder in the settlement sequence and enjoy settlement priority no less
than that from other creditors;

 
(8)
In case that net profit after tax in relevant fiscal year is zero or negative or
inadequate to compensate for accumulated loss of past fiscal years, or pre-tax
profit is not used for paying the principal, interest and fees in such a fiscal
year or inadequate to clear next period of principal, interest and fees, the
Debtor will not distribute dividend or bonus to shareholders in any form;

 
 
 

--------------------------------------------------------------------------------

 

(9)
The Debtor will not dispose self-possessed assets by means of reducing solvency
and commits that the total amount of guarantee will not surpass its net assets
and the total amount of guarantee and single item of guarantee will not exceed
the limitations stipulated by company regulations.

 
(10)
During the payment of the loan, if the Debtor’s credit conditions decreases, its
profitability of its main business is not strong, or its use of the loan is
unusual, the Creditor shall consult with the Debtor on supplementary
requirements for the grant and payment of the loan, or shall change the payment
method as agreed in this Agreement or stop granting or paying the loan;

 
(11)
Other events that the Debtor has committed itself to: /

 
Article 11
Disclosure of Related Transactions inside the Debtor’s Group

 
The Debtor belongs to the group clients identified by the Creditor according to
Guidelines on the Management of Risks of Credits Granted by Commercial Banks to
Group Clients (the “Guidelines”). The Debtor shall promptly report to the
Creditor situations on related transactions concerning over 10% of net asset,
including connected relations among transaction parties, transaction projects
and nature, the transaction amount or its corresponding proportion, pricing
policy (including transaction without price or only nominal price).
 
The Creditor has the right to unilaterally decide cease of loans yet to be used
by the Debtor and reclaim ahead of time all or part of the principal and
interest in case of any of the circumstances: making use of false Agreements
with related parties, bills and accounts receivable and other debts without
actual transaction backgrounds to obtain discount or hypothecation in banks and
to exchange for funds or accreditation from banks; occurrence of major mergers,
acquisitions and reshuffle which the Creditor deems as possible factors
affecting loan safety; intended evasion of bank debts through related
transactions; other situations stipulated in the Article 18 of the Guidelines.
 
Article 12
Breach of Agreement and Disposal

 
Any event below shall constitute a breach of Agreement by the Debtor hereunder:
 
1.
The Debtor fails to fulfill the obligation of payment and settlement to the
Creditor in line with the Agreement;

 
 
 

--------------------------------------------------------------------------------

 

2.
The Debtor fails to effect payment by use of loan in a manner agreed herein;

 
3.
The Debtor fails to use the loan hereunder for the specified purpose;

 
4.
The Debtor makes fraudulent representations or violates the warrants herein;

 
5.
Under the circumstances of the occurrence of the events stipulated in Article
10.2.(6), which the Creditor considers may affect the financial status and
performance capacity of the Debtor and the Guarantor, the Debtor fails to
provide new guarantee or change the Guarantor in accordance with Agreement;

 
6.
The Debtor’s credit standing getting bad, or the Debtor’s profit-making
capacity, credit capacity, operation capacity and cash flow or other financial
indicators getting worse, which leads to violate agreed financial indicators
binding upon parties hereof.

 
7.
The Debtor breaches other Agreements signed with the Creditor or other BOC
institutions;

 
8.
The Guarantor violates the guarantee Agreement or other Agreements signed with
the Creditor or other BOC institutions;

 
9.
Other cross-default events occur;

 
10.
The Debtor terminates business or encounters dissolution, cancellation of
registration or bankruptcy;

 
11.
The Creditor finds any circumstance that may adversely affect the Debtor or the
Guarantor’s financial conditions and credit capacity while the Creditor conducts
annual review (each one year from the date on which the Agreement taking
effective) on the Debtor’s financial conditions and credit capacity;

 
12.
The Debtor breaches other agreements pertinent to the rights and obligations of
parties herein.

 
In the circumstances of occurrence of the above-mentioned breach of Agreement,
the Creditor has the right to take the following measures separately or jointly
with regard to specific situations:
 
1.
require the Debtor and the Guarantor to rectify their breach of Agreement within
a limited period;

 
2.
reduce, suspend or terminate the line of credit to the Debtor wholly or partly;

 
 
 

--------------------------------------------------------------------------------

 

3.
suspend or terminate completely or partly the acceptance of withdrawal
application of the Debtor hereunder and under other Agreements between the
Debtor and the Creditor; suspend or terminate the issuance the loans not yet
released and the handling of trade financing yet to be stated wholly or partly;

 
4.
declare mature immediately all or part of the loan yet to be repaid / principal
and interest of trade financing and other payables or reclaim them ahead of
maturity;

 
5.
terminate or dissolve this Agreement; terminate or dissolve other Agreements
between the Debtor and the Creditor wholly or partly;

 
6.
demand compensation from the Debtor for the loss caused to the Creditor
resulting from breach of Agreement;

 
7.
informing beforehand or afterwards, deduct and transfer funds from the account
opened by the Debtor with the Creditor or other BOC institutions to clear all or
part of debts which the Debtor owed to the Creditor hereunder; immature funds in
the account are deemed to have matured in advance. In case that the account
currency is not the same as the business currency of the Creditor, the account
currency shall be converted based on the exchange settlement and sales rate
published by the Creditor at the time of deduction;

 
8.
execute the mortgage right;

 
9.
require the Guarantor to undertake the guarantee obligation;

 
10.
Other necessary and possible measures considered by the Creditor.

 
Article 13
Reservation of Rights

 
If one party fails to exercise part or whole rights hereunder, or to require the
other party to undertake part or whole liabilities and obligations, such shall
not constitute waiver of rights of that party or exemption from liabilities and
obligations of the other party.
 
Any tolerance, renewal or postponing exercise of the rights hereunder by one
party to the other shall neither adversely affect any right provided by the
Agreement, laws and regulations nor be deemed as waiver of such rights.
 
Article 14
Alteration, Modification and Termination

 
This Agreement may be altered or modified in written form after bilateral
consultations and agreement. Any alteration or modification shall be an integral
part of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

Unless otherwise agreed upon in laws and regulations or by parties, this
Agreement shall not be terminated before the fulfillment of all rights and
obligations hereunder.
 
Unless otherwise provided by laws and regulations or agreed upon by parties, the
invalidity of any term or article hereof shall not affect the legal effect of
other terms or articles.
 
Article 15
Law Application and Disputes Resolution

 
This Agreement shall be governed by laws of the People’s Republic of China.
 
After the Agreement becomes effective, all disputes arising from the execution
and performance of this Agreement or related to this Agreement shall be settled
through consultations between two parties. If no agreement is reached through
consultations, either party may take the second measure below for resolution:
 
1.
Submit to arbitration committee for arbitration, in accordance with the valid
arbitration rules when the arbitration is filed, and to conduct the arbitration
in _/_ (venue).

 
2.
Pursuant to law, file an action to the People’s Court in the place of domicile
of the Creditor or other BOC institutions exercising rights and obligations in
line with this Agreement or single agreement.

 
3.
Pursuant to law, institute an action to the People’s Court with jurisdiction

 
During the resolution of disputes, if disputes do not affect performance of
other terms and articles, other terms and articles shall continue to be
performed.
 
Article 16
Costs

 
Unless otherwise agreed upon in accordance with law or by parties, costs
incurred in Agreement conclusion and performance as well as disputes resolution
(including but not limited to attorney fees) shall be borne by the Debtor.
 
Article 17
Annexes

 
Annexes below and other annexes recognized by both parties constitute an
integral part of this Agreement and have the same legal effect with this
Agreement.
 
1.
withdrawal application

 
2.
loan receipt

 
 
 

--------------------------------------------------------------------------------

 
 
Article 18
Other Agreements

 
1.
Without written agreement of the Creditor, the Debtor shall not assign any right
or liability hereunder to a third party.

 
2.
If the Creditor should entrust other BOC institutions as of performance of
rights and liabilities hereunder due to business need, or assign the loan
business hereunder to other BOC institutions for undertaking and management, the
Debtor shall accept such arrangement. Other BOC institutions authorized by the
Creditor or undertaking the loan business hereunder is entitled to exercise all
rights hereunder, file a suit to courts on the disputes hereunder in their own
names, and submit application to arbitration committees for arbitral awards or
apply for compulsory enforcement.

 
3.
Under the circumstances of not affecting other agreements hereof, the Agreement
is legally binding to the two parties as well as their successors and assignees
produced in accordance with law.

 
4.
Unless otherwise stipulated, either party appoints its place of domicile herein
as the communication and contact address and commit themselves to timely
informing the other in written form in case that communication and contact
address changes.

 
5.
The transaction hereunder is based on respective interests. Pursuant to relevant
laws, regulations and supervision requirements, if all transaction parties
constitute related parties or related persons of the Creditor, all parties shall
not use such connected relations to affect transaction fairness.

 
6.
The titles and business names herein are just used for convenient reference and
shall not be used for interpreting content of terms and articles as well as
rights and obligations of parties.

 
Article 19
Effectiveness of the Agreement

 
This Agreement shall come into force on the day on which it is stamped with
company seal and signed by legal representatives (persons in charge) or
authorized signatories of both parties.
 
This Agreement is executed in seven original copies; each party hereof holds one
with same legal effects. Each of the Debtor, the Creditor and the Guarantor
holds one original copy; and the department of real estate mortgage registration
holds one original copy.
 
 
 

--------------------------------------------------------------------------------

 

Debtor: Henan Shuncheng Group Coal Coke Co., Ltd.
 
(Seal)
 
Person in Charge: (signature) /s/ Wang Xinshun
 
Date: July 20, 2010
 
Creditor: Anyang Branch, Bank of China (BOC)
 
(Seal)
 
Person in Charge: (signature) /s/ illegible
 
Date: July 20, 2010
 
 
 

--------------------------------------------------------------------------------

 
 